UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (X) QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934: For the Quarterly Period ended September 30, 2004 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT For the transition period from to Commission File number 0-24115 WORLDS.COM, INC. (not affiliated with Worldcom, Inc.) (Exact name of registrant as specified in its charter) New Jersey 22-1848316 (State or other jurisdiction of (I.R.S. Employer ID No.) incorporation or organization) 11 Royal Road, Brookline, MA 02445 (Address of principal executive offices) (617) 725-8900 (Issuer's telephone number) Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] No [X ] As of March 31, 2002, 33,830,393 shares of the Issuer's Common Stock were outstanding. As of March 4, 2008, 49,830,393 shares of the Issuer's Common Stock were outstanding. Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] PART I – FINANCIAL INFORMATION Item 1.Financial Statements Page Condensed Balance Sheets as of September 30, 2004 3 Condensed Statementsof Operations for the three and nine months ended September 30, 2004 and 2003 4 Condensed Statement of Cash Flows for the nine months ended September 30, 2004 and 2003 5 Notes to Financial Statements 6 to9 2 Worlds.com, Inc Balance Sheetd (Unaudited) As of September 30, 2004 Current Assets Cash and cash equivalents $ 1,846 Accounts recievable - Prepaid Expenses - Inventory - Total Current Assets 1,846 Property, equipment software devnet of accumulated depreciation - TOTAL ASSETS 1,846 Current Liabilities Accounts payable 1,145,704 Accrued expenses 1,050,678 Deferred Revenue 631,950 Current maturities notes payable 2,245,045 Total Current Liabilities 5,073,378 Stockholders Equity (Deficit) Common stock 33,824 Additional Paid in Capital 20,146,723 Accumulated Deficit (25,252,078 ) Total stockholders deficit $ (5,071,532 ) Total Liabilities and stockholders deficit $ 1,846 The accompanying notes are an integral part of these financial statements. 3 Worlds.com, Inc. Statements of Operations (Unaudited) For the three and nine months ended September 30, 2004 and 2003 Nine months ended September 30, Three months ended September 30, 2004 2003 2004 2003 Revenues Revenue $ 86,921 $ 71,185 $ 15,009 $ 60,946 Total 86,921 71,185 15,009 60,946 Cost and Expenses Cost of Revenue 89,601 91,018 - 68,187 Selling General & Admin 11,706 2,298 22,811 - Operating income (loss) (14,386 ) (22,131 ) (7,802 ) (7,241 ) Other Income Expense Interest Income - Interest Expense 115,383 115,383 38,461 38,461 Offering Expense - NetLoss $ (129,769 ) $ (137,514 ) $ (46,263 ) $ (45,702 ) The accompanying notes are an integral part of these financial statements. 4 Worlds.com, Inc. Statements of Cash Flows (Unaudited) For the nine months ended September 30, 2004 and 2003 2004 2003 Cash flows from operating activities Net Income/(loss) $ (129,769 ) $ (137,514 ) Adjustments to reconcile net loss to net cash used in operating activities Dep & amort Accretion of deferred revenue Accounts receivable Prepaid expenses and other current assets inventories accounts payable and accrued expenses 115,383 115,383 Loan 13,800 18,000 Net cash used in operating activities (586 ) (4,131 ) Cash flows from investing activities Acquisition of property and equipment - - Net cash used in investing activities Cash flows from financing activities Net cash provided from investing activities Net increase(decrease) in cash (586 ) (4,131 ) Cash beginning of period 2,432 12,750 Cash end of period $ 1,846 $ 8,619 Supplemental disclosure of cash flow information: Cash paid during the year for Interest - - Income taxes - - The accompanying notes are an integral part of these financial statements. 5 Worlds.com, Inc. NOTES TO FINANCIAL STATEMENTS Nine Months Ended September 30, 2004 NOTE 1 –
